Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2022, is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 

Status of the claims
	Claims 100 and 102-110 are pending.
Applicant’s arguments filed on 07/21/2022, have been fully considered. Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 
Applicant’s amendments, filed on 07/21/2022, have been entered into the record. Applicant has amended claim 100. Applicant has cancelled claim 101. Applicant has newly added claims 105-110. Applicant has withdrawn claims 102-104 (see page 1 of Remarks filed on 07/21/2022). Therefore, claims 100 and 105-110 are subject of the Office action below.
Withdrawn Rejections:
Claim Rejections - 35 USC § 112-Withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 100 and 102-104 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn because of: i) amendment of claim 1 to recite the limitation of consisting essentially; and ii) withdrawal of claims 102-104 by the Applicant.
Claim Rejections - 35 USC § 112
New Grounds of Rejection Necessitated by Applicant’s Amendments 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 106-110 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 106-110 recite the limitation “the enhanced treatment amount”, in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 106 and 108 lack antecedent basis because claim 100 from which claims 106 and 108 depend, fails to recite the limitation of “an enhanced treatment amount”.
Claims 107 and 109-110 lack antecedent basis because claim 105 from which claims 107 and 109-110 depend, fails to recite the limitation of “an enhanced treatment amount”.
Claims 106-110 are directed to a delivery system (a product), but claims 106-110 also recite the limitation “the enhanced treatment amount”. It is unclear to one skilled in the art as to whether the phrase “the enhanced treatment amount”, is referring to a process step, because claims 100 and 105 from which claims 106, 108 and 017, 109-110 depend, recite a product. A person skilled in the art cannot reasonably determine whether each of claims 106-110 is a composition or a process claim. Appropriate correction is required.
Accordingly, for the purpose of examination, claims 106-110 are being interpreted as composition claims, e.g., claim 106 is being interpreted as “The transdermal delivery system of claim 100, wherein the organic acid is an amount of 0.75 wt% to 3.75 wt%”.
Claim Rejections - 35 USC § 112-New matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 105, 107 and 109-110 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 107 and 109-110 depend from claim 105 and is therefore, also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for reasons set forth below. 
Applicant’s Response filed on 07/21/2022, has introduced new matter. Applicant has newly added claim 105 to recite the limitation of “silicone dioxide and mineral oil”, among the essential components of a topical delivery system. 
MPEP 2163 states: 
“An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention….one must define a compound by ‘whatever characteristics sufficiently distinguish it’.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process”.

A review of the instant specification and claims as originally filed, fails to provide any written support for “silicone dioxide” and “mineral oil”, among the essential components of a topical delivery system, which would indicate that at the time the instant invention, the Applicant was in possession of or contemplated a topical delivery system having “silicone dioxide” and “mineral oil”, among the essential components of the delivery system. The terms “silicone dioxide” and “mineral oil” are not recited in the specification.
MPEP §2163 states, “The courts have described the essential question to be addressed in a description requirement issue in a variety of ways.  An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.”  In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989).  Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.  The test of sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.”  Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983))…Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.  See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).”

New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04(a) to § 608.04(c).
Accordingly, the claim is considered to lack sufficient written description and are properly rejected under 35 U.S.C. 112(pre-AIA ), first paragraph.

Response to the Applicant’s Arguments
	Applicant alleges that the limitation of “silicone dioxide” and “mineral oil”, as essential components of a topical delivery system, are fully incorporated by reference in the instant specification. Please see § 1B, pages 3-4 of Remarks filed on 07/21/2022.
Applicant’s arguments have been fully considered but they are not found to be persuasive.
	This is because Applicant failed to provide any evidence in the record, that cites a specific section of the reference(s), incorporated in the instant specification, which disclose “silicone dioxide” and “mineral oil”, as essential components of a topical delivery system.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claim 100 is maintained and newly added claims 106 and 108 are also rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chiang (WO2009146443A1, published 12/03/2009, cited in the previous Office action) in view of: 1) Wokovich (European J. Pharmaceutics & Biopharmaceutics, 2006, 64, 1-8, cited in the previous Office action); and 2) Samira (FR2732896A1, published 10/18/1996, Machine Translation, cited in the previous Office action), for the reasons of record set forth in the Office action mailed on 07/14/2022, of which said reasons are herein reiterated. 
Applicant claims a topical delivery system for the transdermal delivery of lidocaine (intended use, emphasis added), consisting essentially of:
1.8 wt% to 1.9 wt% lidocaine;
 a drug-in-adhesive patch consisting of:
a drug included adhesive layer;
a backing layer; and 
a release liner; 
an excipient;
an organic acid; and
an alcohol.
Similar to claim 100, Chiang (see page 9, lines 7-10), teaches a drug-in-adhesive patch comprising:
5 wt% lidocaine-in-adhesive patch comprising:
a 5 wt% wt% lidocaine included adhesive layer;
a backing layer; and 
a release liner; and 
other pharmaceutically inactive ingredients.
Chiang relates to a drug-in-adhesive composition comprising:
 medicated adhesive (i.e., a drug-in-adhesive), patch, comprising:
a drug included adhesive layer;
a backing layer; and 
a release liner; and 
at least one pharmaceutically inactive ingredient.
Please see abstract, page 3, lines 7-14, page 4, lines 8-28, page 5, lines 1-6, page 6, lines 19-20, Figures 1-4, Examples 1-43 and reference claims 1-18. Chiang discloses that lidocaine has been used as a model drug in tests demonstrating the benefits of some embodiments of the invention described herein (see page 9, line 3-4).
Although Chiang only exemplifies a transdermal delivery system comprising 5 wt% lidocaine as the drug (e.g., see Example 4), Chiang discloses that in some embodiments, lidocaine can be in the range of about 1 wt% to about 10 wt% (see page 7, lines 14-17). 
The claimed 1.8 wt% lidocaine lies inside ranges disclosed by Chiang because Chiang teaches that lidocaine can be in the range of about 1 wt% to about 10 wt% (see discussions above). 
A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05).  
In the instant case, because the instantly claimed 1.8 wt% lidocaine, overlap or lie inside ranges disclosed by the prior art (see discussions above), a prima facie case of obviousness exists. 
Therefore, the selection of a specific amount of lidocaine (e.g., 1.8 wt% lidocaine), would have been routinely determined and optimized in the pharmaceutical art through test series, following guidelines set forth by the prior art teachings.
The pharmaceutical inactive ingredient can be selected from talc, magnesium stearate, titanium dioxide, starch, silicon dioxide or sorbitol (an alcohol). Please see page 6, lines 19-20. Inactive ingredients have been surprisingly found to increase the ability of the active ingredients to penetrate the skin (see page 5, line 20-21). Chiang also teaches propylene glycol (an alcohol), among other skin permeation enhancers known in the art (see page 2, lines 11-25).
Chiang is not explicit in teaching an organic acid. 
However, the claimed invention would have been obvious over Chinhin because it was known in the art that an organic acid can be used in formulation of a transdermal delivery system. 
For example:
1) Wokovich teaches, for example, propylene glycol (an alcohol), methyl laurate, ethyl oleate, carvone, lauric acid (an organic acid), oleic acid (an organic acid), N-methyl-pyrrolidone, azone, isopropyl myristate and alcohol, as permeation enhancers that can be used to modulate drug absorption through the skin. Please see § 3.5.
 Similar to Chiang (see discussions above), Wokovich teaches a transdermal drug delivery system (TDDS, also known as patch, see abstract), comprising a drug included adhesive layer, a backing layer, a release liner layer (see Figure 1), which is designed to deliver a therapeutically effective amount of a drug across a patient’s skin (see abstract).
2) Similar to Chiang and Wokovich (see discussions above), Samira relates to a transdermal delivery system (generally known as patch, see abstract), and teaches propylene glycol and oleic acid as promoter of drug absorption through the skin. Please see abstract, page 2, lines 63-66 and Example 1.
At the time of the instant invention, a person skilled in the art would have found it obvious to modify Chiang with Wokovich, and Samira in order to arrive at a transdermal delivery system designed to deliver a therapeutically effective amount of a drug (e.g., lidocaine) across a patient's skin, consisting essentially of: i) a lidocaine-in-adhesive patch consisting: a) a lidocaine included adhesive layer; b) a backing layer; and c) a release liner; ii) an excipient; iii) an organic acid (e.g., oleic acid); and iv) an alcohol (e.g., propylene glycol).
A person skilled in the art would have had a reasonable expectation that the transdermal delivery system would exhibit utility in the delivery of a therapeutically effective amount of a drug (e.g., lidocaine) across a patient's skin.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Therefore, claim 100 is obvious over Chiang in view of Wokovich and Samira.
Regarding claims 106 and 108, the recited limitation: i) an organic acid in an amount of from 0.75-3.75 wt% (claim 106); and ii) an alcohol in an amount of from 0.1-10 wt% (claim 108), is a result effective variable that would have been routinely determined and optimized in the pharmaceutical art.
MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
            In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. Therefore, the invention as a whole was prima facie obvious at the time it was filed.

Claims 105, 107 and 109-110 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chiang (WO2009146443A1, published 12/03/2009, cited in the previous Office action) in view of: 1) Wokovich (European J. Pharmaceutics & Biopharmaceutics, 2006, 64, 1-8, cited in the previous Office action); 2) Samira (FR2732896A1, published 10/18/1996, Machine Translation, cited in the previous Office action); and 3) Lebo (WO2006028863A1, published 03/16/2006, cited in the previous Office action).
Independent claim 105 is drawn to a topical delivery system for the transdermal delivery of lidocaine (intended use, emphasis added), consisting essentially of:
1.8 wt% to 1.9 wt% lidocaine;
 a drug-in-adhesive patch consisting of:
a drug included adhesive layer;
a backing layer; and 
a release liner; 
an adhesive;
an excipient;
an organic acid; 
an alcohol;
a silicone dioxide; and
a mineral oil.
The limitations of a topical delivery system consisting essentially of: i) 1.8 to 1.9 wt% lidocaine; ii) a drug-in-adhesive patch consisting of a drug included adhesive layer, a backing layer and a release liner; iii) an excipient; iv) an alcohol; and iv) an organic acid, are addressed in the corresponding teachings of Chiang, Wokovich and Samira, described above and are hereby incorporated into the instant rejection.
Chiang discloses that suitable adhesives include, but are not limited to, polyisobutylene, polyacrylate, silicone elastomers, and combinations thereof (see page 5, lines 7-8). 
The limitation of silicone dioxide is addressed by Chiang, who teaches silicone dioxide among the at least one drug-in-adhesive excipient (see discussions above). The Examiner, therefore, applies the same teachings hereto.
Chiang, Wokovich and Samira do not combine to explicitly teach mineral oil.
However, the claimed invention would have been obvious over Chiang, Wokovich and Samira, because mineral oil was known in the art for the formulation of   a drug-in-adhesive.
For example, Lebo teaches mineral oil as a drug-in-adhesive excipient, that can be used alone or in combination with other excipients. Please see page 14, lines 15 through page 15, lines 1-5, Examples 11-12 and Examples 15-17. Similar to Chiang, Wokovich and Samira (see discussions above), Lebo teaches a drug-in-adhesive delivery system comprising a drug included adhesive layer, a backing layer, a release liner layer. Please see Figure 1 and page 7, lines 5-9.
Therefore, at the time the instant invention was filed, a person skilled in the art would have found it obvious to modify Chiang, Wokovich and Samira with Lebo, in order to arrive at the invention of claim 105. One skilled in the art would have had a reasonable expectation that a drug-in-adhesive consisting essentially of an organic acid (e.g., oleic acid), an alcohol (e.g., propylene glycol), silicone and mineral oil, would exhibit an enhanced permeation ability, when compared to a drug-in-adhesive only consisting essentially of an organic acid (e.g., oleic acid) and an alcohol (e.g., propylene glycol).
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claims 107 and 109-110, the recited limitation: i) an organic acid in an amount of from 0.75-3.75 wt% (claim 107); and ii) an alcohol and silicone dioxide in an amount of from 0.1-10 wt% (claims 109-110), is a result effective variable that would have been routinely determined and optimized in the pharmaceutical art.
MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
            In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. Therefore, the invention as a whole was prima facie obvious at the time it was filed.
Response to the Applicant’s Arguments
	The Applicant raised several arguments (see § 2, pages 4-7 of Remarks filed on 07/21/2022), alleging that the instant claims are non-obvious over the cited references because:
1) Chiang, Wokovich, Samira and Lebo all teach a matrix patch (see § 2A, pages 4-5 of Remarks);
2) Chiang and Lebo disclose hydrogel patch (see § 2A, pages 5-6 of Remarks);
3) Wokovich discloses an adhesive layer that comprises a semisolid, hydrogel matrix (see § 2A, pages 6-7 of Remarks);
4) Samira does not disclose a reservoir patch (see § 2B, page 7 of Remarks); and
5) Drug in matrix patches are not drug in adhesive patches (see § 2B, page 7 of Remarks).
	However, Applicant’s arguments are not found to be persuasive for the reasons below.
	The specification (see ¶ 0058), states: “As used herein, the term “carrier” may be interchangeable with the term “patch””. The “a pharmaceutically acceptable carrier” recited in instant claims may be interchangeable with “a pharmaceutically acceptable patch”, which reads on any pharmaceutically acceptable patch including matrix patches. 
The claimed invention (e.g., claim 100), requires a pharmaceutically carrier (a drug-in-adhesive patch), consisting of: i) a drug included adhesive layer; ii) a backing layer; and iii) a release liner. The cited references combined to disclose a drug-in-adhesive patch consisting of: i) a drug included adhesive layer; ii) a backing layer; and iii) a release liner. Please see discussions above. 
It is note that the Applicant is not arguing against the fact that cited references combined to disclose a drug-in-adhesive patch consisting of: i) a drug included adhesive layer; ii) a backing layer; and iii) a release liner.
Furthermore, the limitation of particular type of a carrier (a patch), is not recited in the instant claims. It is suggested that Applicant amends the claims to recite the specific limitations that distinguish the claims from the disclosure of the cited prior art.

Conclusion
No claim is allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629